DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

The present application is a continuation of U.S. Patent No. 10,624,601.  Applicant’s application and preliminary amendment filed on March 11, 2020 has been entered.  Claims 1-5, 7-8, 11-15 and 17-18 are canceled.  Claims 6, 9-10, 16 and 19-20 are pending in the application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 9-10, 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9-10, 16 and 19-20 of U.S. Patent No. 10,624,601, hereinafter ’601.

Claim 6 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 6 of patent ‘601.  The claim of the instant application is broader in every aspect than the claim of patent ‘601.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the instant application is generic to all that is recited in claim 6 of the patent ‘601.  That is, claim 6 of the instant application is anticipated by claim 6 of the patent ‘601.
Similar reasoning applies independent claims 16 as well as dependent claims 9-10 and 19-20 of the instant application.  See, the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 16/815,954 instant application
Claim No.
DP.
US Patent 10,624,601
6
An apparatus comprising a processor, and a memory storing instructions when executed by the processor causes the processor to function as a cloud agent in communication with a cloud-based imaging protocol manager to:

poll the imaging protocol manager and receive a push command from a command queue of the imaging protocol manager, wherein the push command requests pushing one or more imaging protocols to an imaging device registered with the imaging protocol manager;

download the one or more imaging protocols associated with the push command from the imaging protocol manager;

notify a user of the push command;

commit or refuse to commit the one or more imaging protocols to a protocol database of the imaging device based on a user input; and

send a notification indicating execution status of the push command to the imaging protocol manager.
6
An apparatus comprising a processor, and a memory storing instructions when executed by the processor causes the processor to function as a cloud agent in communication with a cloud-based imaging protocol manager to:

poll the imaging protocol manager and receive a push command from a command queue of the imaging protocol manager, wherein the push command requests pushing one or more standard imaging protocols to an imaging device registered with the imaging protocol manager;

download one or more raw protocols associated with the push command from the imaging protocol manager, wherein the one or more raw protocols are converted from the one or more standard imaging protocols by the imaging protocol manager;

notify a user of the push command;

commit or refuse to commit the one or more raw protocols to a protocol database of the imaging device based on a user input; and

send a notification indicating execution status of the push command to the imaging protocol manager.

A method performed by an apparatus, comprising a processor, in communication with an imaging protocol manager in a cloud for pushing imaging protocols from the cloud to an imaging device registered with the imaging protocol manager, the method comprising:

polling the imaging protocol manager and receiving a push command from a command queue of the imaging protocol manager, wherein the push command requests pushing one or more imaging protocols to the imaging device;

downloading the one or more imaging protocols associated with the push command from the imaging protocol manager;

notifying a user of the push command;

committing or refusing to commit the one or more imaging protocols to a protocol database of the imaging device based on a user input; and

sending a notification indicating execution status of the push command to the imaging protocol manager.
16
A method performed by an apparatus, comprising a processor, in communication with an imaging protocol manager in a cloud for pushing imaging protocols from the cloud to an imaging device registered with the imaging 
protocol manager, the method comprising:

polling the imaging protocol manager and receiving a push command from a command queue of the imaging protocol manager, wherein the push command requests pushing one or more standard imaging protocols to the imaging device;

downloading one or more raw protocols associated with the push command from the imaging protocol manager, wherein the one or more raw imaging protocols are converted from the one or more standard imaging protocols by the imaging protocol manager;

notifying a user of the push command;

committing or refusing to commit the one or more raw protocols to a protocol database of the imaging device based on a user input; and

sending a notification indicating execution status of the push command to the imaging protocol manager.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser-Seidnitzer (PG PUB US2007/0211756) in view of Oowaki (PG PUB US2005/0209888) and Boeing (PG US2010/0040268).

Regarding claim 6, Glaser-Seidnitzer teaches “a cloud agent in communication with a cloud-based imaging protocol manager to:
receive a push command from a command queue of the imaging protocol manager, wherein the push command requests pushing one or more imaging protocols to an imaging device registered with the imaging protocol manager;” (Apparatus M2 receives the command “Push Protocol P” from RIS server.  This is thereupon converted at the apparatus M2 (which serves in FIG. 2 as an example for such an apparatus) at which the new protocol P should be imported.  RIS server functions as a server and stores a database of procedures and protocol coding schemes, and respectively serve for distribution of the respective data sets to the connected modalities (e.g. apparatus M2) [Glaser-Seidnitzer, para 0045, 0021]);
“download the one or more imaging protocols associated with the push command from the imaging protocol manager;” (The conversion of the respective protocol P adapt the respective protocol P to the specific requirements of the respective apparatus (e.g. apparatus M2).  The protocol is inherently distributed through RIS in order to be converted at apparatus M2 [Glaser-Seidnitzer, para 0045]);
“notify a user of the push command;” (At any point in time it is possible for a command to be output that initiates the display of new protocols P.  At any point in time it is possible for a command to be output that initiates the display of new protocols P. In FIG. 2 this is exemplarily described by the second user [Glaser-Seidnitzer, para 0046]);
“commit or refuse to commit the one or more imaging protocols to a protocol database of the imaging device based on a user input; and” (After output of the display 
“send a notification indicating execution status of the push command to the imaging protocol manager.” (In the event that the new protocol P has been accepted, a corresponding communication ensues from the modality Mi (e.g. apparatus M2) to the central RIS server RIS [Glaser-Seidnitzer, para 0047]).
However, Glaser-Seidnitzer does not teach “an apparatus comprising a processor, and a memory storing instructions when executed by the processor causes the processor to function as a cloud agent”
“poll the imaging protocol manager”
Oowaki teaches “poll the imaging protocol manager” (User requests the examination protocol data for the corresponding CT system 321 from examination protocol distribution system (e.g. the protocol back-up database system 308) [Oowaki, Fig. 35, para 0169]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser-Seidnitzer to comprise the claimed limitation. The combination would effectively enhance user experience by backing up examine protocol data and retrieving such data at a later time [Oowaki, para 0169]).
However, Glaser-Seidnitzer as modified by Oowaki does not teach “an apparatus comprising a processor, and a memory storing instructions when executed by the processor causes the processor to function as a cloud agent”
Boeing teaches “an apparatus comprising a processor, and a memory storing instructions when executed by the processor causes the processor to function as a cloud agent” (A computer-readable medium that can be loaded directly into a processor of a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser-Seidnitzer- Oowaki to comprise the claimed limitation. The combination would effectively provide hardware (e.g. processor and memory) for a client of a medical imaging system.

	Regarding claim 9, Glaser-Seidnitzer as modified by Oowaki and Boeing teaches “wherein committing or refusing to commit the one or more imaging protocols comprises:
receiving the user input via a user interface;” (After output of the display command, the converted protocol is displayed via a user interface. It is possible for a user to accept the changed protocol or subjects the protocol to a further modification process again [Glaser-Seidnitzer, para 0046]);
“committing the one or more imaging protocols in response to the user input indicating acceptance; and” (It is possible for a user to accept the changed protocol [Glaser-Seidnitzer, para 0046]);
“refusing to commit the one or more imaging protocols in response to the user input indicating rejection.” (Subjects the protocol to a further modification process again, which imply the user refuses to commit the protocol [Glaser-Seidnitzer, para 0046]).

Regarding claim 10, Glaser-Seidnitzer as modified by Oowaki and Boeing teaches “wherein the push command is one of the following types: replace all command that requests replacing all existing imaging protocols in the protocol database with the one or more imaging protocols, add new command requests adding the one or more imaging protocols to the protocol database, modify existing command requests modifying one or more corresponding imaging protocols in the protocol database with the one or more imaging protocols, delete command requests deleting the one or more imaging protocols from the protocol database.” (The new protocol P is relayed to the respective selected apparatuses Mi according to the response previously mentioned [Glaser-Seidnitzer, para 0044-0045]).

Claim 16 lists ail the same elements of claim 6, but the method form rather than the apparatus. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.

Claim 19 lists ail the same elements of claim 9, but the method form rather than the apparatus. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 19.

Claim 20 lists ail the same elements of claim 10, but the method form rather than the apparatus. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441